Citation Nr: 1031828	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine (low back).

3.  Entitlement to an evaluation in excess of 20 percent for 
status post right ankle fracture with fixation and arthritis 
changes (right ankle).

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to September 1987 
and from April 1992 to November 1996.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.  The Board notes that the March 2009 hearing 
transcript reflects that the Veteran raised a claim for service 
connection for tinnitus.  (Board hearing Transcript "Tr." at 
2.)  A review of the record reflects that an August 1997 rating 
decision granted service connection for tinnitus and assigned the 
maximum schedular evaluation of 10 percent, effective November 
28, 1996.  The record does not reflect that the Veteran filed a 
timely appeal with regard to the August 1997 rating decision.  As 
such, the August 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Because the August 1997 rating decision 
granted service connection for tinnitus, there is no service 
connection claim to be raised and/or adjudicated for this 
disability.

With regard to the claim for TDIU, the record reflects that the 
Veteran has claimed that his service-connected low back and right 
ankle disabilities have prevented him from working.  See March 
2005 notice of disagreement; August 2008 VA Form 21-8940.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that when entitlement to TDIU is raised during the 
adjudicatory process of the underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 
455 (2009).  In light of the foregoing, the Board finds that it 
has jurisdiction over the claim for TDIU and has listed this 
issue on the title page.

The issues of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and entitlement to service connection for 
alcoholism secondary to service-connected low back and 
right ankle disabilities have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See November 2008 statement; February 
2008 VA examination report; and March 2005 notice of 
disagreement.  Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.

The issues of entitlement to an evaluation in excess of 20 
percent for a low back disability, entitlement to an evaluation 
in excess of 20 percent for a right ankle disability, and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision (Veteran was 
notified on August 22, 1997), the RO denied the Veteran's 
original claim of entitlement to service connection for bilateral 
hearing loss on the bases of no current hearing loss disability 
for VA purposes.

2.  Evidence submitted subsequent to the August 1997 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
bilateral hearing loss.

3.  Bilateral hearing loss is shown by the probative, competent 
medical evidence of record to be related to the Veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The RO's August 1997 rating decision is final as to the claim 
of service connection for bilateral hearing loss.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R.  
§ 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

3.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought (the 
petition to reopen and service connection for bilateral hearing 
loss on the merits) on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Law

Service connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002)).

Hearing loss, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

New and material evidence 

Following notification of an initial review and adverse 
determination by the RO, a NOD must be filed within one year from 
the date of notification thereof; otherwise, the determination 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156, 20.1103 (2009).  

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156.  The RO denied service connection for bilateral 
hearing loss in the August 1997 rating decision.  In the February 
2005 determination currently on appeal, the RO noted that new and 
material evidence was needed to reconsider the claim, and it 
determined that the additional evidence did not constitute new 
and material evidence.  Subsequent adjudicatory actions addressed 
additional evidence developed during the appeal period and denied 
service connection for bilateral hearing loss.

Nevertheless, the question of whether new and material evidence 
has been received to reopen a claim must be addressed in the 
first instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim accordingly.  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and material 
evidence, which applies prospectively to all claims to reopen 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001).  In this case, the appellant's petition to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss was received in 2004.  As such, the 
"new" provision is for application in this case and is set 
forth below.  

"New" evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been received, 
the credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation, however, cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

Analysis - new and material evidence claim

The RO denied the Veteran's bilateral hearing loss claim in 
August 1997 because it found that the evidence of record did not 
show audiometric findings which met the criteria for a grant of 
service connection for defective hearing, i.e., no current 
bilateral hearing loss disability for VA purposes.  The Veteran 
was notified of this rating decision and his appeal rights via 
letter dated August 22, 1997.  The Veteran did not perfect an 
appeal of this decision and it became final.  38 U.S.C.A. § 7105.  

After reviewing the evidence added to the record since the last 
final denial in August 1997, the Board finds that new and 
material evidence has been received to reopen the service 
connection claim for bilateral hearing loss.  In particular, a 
report of a February 2008 VA audio examination shows that the 
Veteran has a current bilateral hearing loss disability for VA 
purposes in accordance with 38 C.F.R. § 3.385.  Indeed, the 
measured puretone threshold values for the right and left ears 
indicate that the Veteran has 50 decibels at 3,000 Hertz and 45 
decibels at 4,000 Hertz in the right ear and 50 decibels at 3,000 
Hertz and 45 decibels at 4,000 Hertz in the left ear.  The Board 
also notes that a Veterans Health Administration (VHA) opinion 
was received in April 2010 that indicates that the Veteran's 
hearing loss is related to service.  The Board finds the above 
evidence is not cumulative and redundant because it had not been 
submitted before to agency decision-makers.  Thus, it is new.

As the February 2008 VA audio examination report provides 
evidence of a current bilateral hearing loss disability for VA 
purposes and the April 2010 VHA opinion indicates that the 
Veteran's current hearing loss disability may be associated with 
his service, the newly submitted evidence relates to 
unestablished facts necessary to substantiate the claim-current 
disability and nexus evidence indicating a connection to his 
military service.  The Board notes that the credibility of the 
newly submitted evidence is presumed in determining whether or 
not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Thus, this evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the additional evidence is also material.  As new 
and material evidence has been received, the claim for service 
connection for bilateral hearing loss is reopened.

Analysis -reopened service connection claim

Having reopened the Veteran's claim, the Board must now determine 
whether the reopened claim of entitlement to service connection 
for bilateral hearing loss may be granted on the merits, de novo.  
The Board notes that the February 2005 rating decision on appeal 
did not reopen the claim and subsequent adjudicatory documents of 
record are not clear as to whether the claim was reopened, 
allowing the RO to consider all evidence of record and address 
the issue on the merits.  Notwithstanding the RO's actions, the 
Board finds that there is no prejudice to the Veteran regarding 
the Board's consideration of the reopened claim, de novo, because 
it is granting the full benefit sought on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (noting that where the Board 
addresses a question that has not been addressed by the AOJ, the 
Board must consider whether a veteran has been prejudiced 
thereby).  Therefore, the Board will consider the merits of the 
claim, de novo, in light of all evidence of record.

Again, generally, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2009).

After reviewing the record, the Board finds that the evidence is 
at least in equipoise and that the Veteran's service connection 
claim for bilateral hearing loss is allowed.  As the Board is 
granting service connection on a direct basis, service connection 
on a presumptive basis will not be discussed.

As noted above, the February 2008 VA audio examination report 
reflects that the Veteran has a current bilateral hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  As such, the 
first element of a service connection claim has been established.

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  In this case, the Veteran's DD Form 214 
indicates that his military occupational specialty (MOS) was a 
cannon crewmember during each of his periods of active service 
and that he received citations for M-16 rifle (marksman) and for 
being an expert in hand grenades.  The Board finds that exposure 
to loud noise is consistent with the Veteran's MOS as a cannon 
crewmember and his citations for his ability with the M-16 rifle 
and hand grenades.  The Board, therefore, finds that the Veteran 
sustained an in-service event or injury.

Regarding evidence of nexus to service, the record contains two 
relevant pieces of evidence-one in favor of and one against the 
Veteran's claim.  The February 2008 VA audio examination report 
indicates that the Veteran had military noise exposure, to 
include heavy artillery, howitzers, and explosions; occupational 
noise exposure, to include working in a warehouse loading 
freight, in maintenance, and in welding; and recreational noise 
exposure, to include riding a motorcycle and hunting (minimally).  
The VA examiner opined that the Veteran's current "hearing loss 
is less likely as not (less than 50/50 probability) caused by or 
a result of noise exposure."  The rationale for the examiner's 
opinion was based on the Veteran's case history, configuration of 
hearing loss, and a review of his service treatment records.  The 
examiner noted that the Veteran's current hearing loss is more 
than likely due to years of post-service occupational noise 
exposure since his hearing loss did not show up on his separation 
examination.  

In November 2009, the Board found that the February 2008 VA 
examiner did not appear to have considered all pertinent evidence 
that could have a bearing on the Veteran's hearing loss claim.  
As such, the Board requested a VHA opinion from an otologist on 
the matter.  A letter from C.G., M.D., attending surgeon in 
otolaryngology, was received in April 2010 in response to the 
November 2009 request.  After performing a review of the record, 
C.G. opined that "it is as likely as not that the [Veteran's] 
hearing loss . . . [is] at least partially related to service 
connected noise exposure."  C.G. stated that there was evidence 
of early threshold shift in 1992 and 1993 while he was in 
service.  It was further noted that age-related hearing loss can 
give a similar profile, but this Veteran's hearing is worse than 
would be expected for his age.  C.G. further stated that the 
episode of otitis media and otaliga are highly unlikely to be 
related to his hearing loss.  In this regard, it was noted that 
ear infections are every common and rarely result in permanent 
hearing loss and that the Veteran had documented hearing loss 
prior to these ear infections, which did not worsen per the next 
audiogram after the episode.

The Board finds the above opinion by the VA attending surgeon in 
otolaryngology to be the most probative competent medical 
evidence of record in favor of the Veteran's service connection 
claim for bilateral hearing loss.  The April 2010 VHA opinion 
letter reflects that the Veteran's claims file was reviewed in 
detail.  As such, the above opinion was provided in light of the 
recorded history of the disability.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (finding that a physician's access to the 
claims file is an important factor, although not the single 
factor, in assessing the probative value of a medical opinion).  
The Board also notes that detail of C.G.'s letter reflects that 
he was "informed of the relevant facts" concerning the Veteran's 
claimed bilateral hearing loss disability.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008).  Indeed, the VHA letter 
reflects that C.G. considered the Veteran's military noise 
exposure to heavy artillery, howitzers and explosions as well as 
his post-service noise exposure in a warehouse and jail, to 
include consideration of the Veteran's 2009 Board hearing 
testimony.  Further, C.G. indicated a review of audiometric data 
from March 30, 1992 to February 16, 2008 was performed.  C.G. 
also considered the Veteran's service treatment records showing 
treatment for persistent otitis media, to include a CT scan of 
the temporal bones.  Therefore, as the February 2008 VA examiner 
did not consider all the relevant facts, the Board finds that the 
April 2010 opinion is very probative nexus evidence in favor of 
the Veteran's service connection claim.

In situations where there is an approximate balance of positive 
and negative evidence, the Board provides the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).  Here, the Veteran 
has a current bilateral hearing loss disability for VA purposes, 
in-service noise exposure, and an April 2010 VHA medical opinion 
that relates the Veteran's current hearing loss disability to his 
military service.  As a result, the Board resolves the benefit of 
the doubt in the Veteran's favor and finds that service 
connection is warranted for bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 5107.  


ORDER

Since new and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss, the claim is reopened.

Entitlement to service connection for bilateral hearing loss is 
granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for evaluations in 
excess of 20 percent for service-connected low back and right 
ankle disabilities, as well as the claim for TDIU.  38 C.F.R.  
§ 19.9 (2009).  The following further development is required.

At the March 2009 Travel Board hearing, the Veteran testified 
that his low back and right ankle disabilities had worsened.  
(See Tr. at 20.)  The Veteran specifically testified that it is 
more difficult for him to "do just average daily things" and 
that he cannot stand or sit for very long, bend over, climb, 
jump, or march.  (Id. at 5-7.)  The Veteran also testified that 
he cannot bend very far forward.  (Id. at 7.)  According to the 
Veteran's testimony, his range of motion appears to have 
decreased since his last VA examination in February 2008 when his 
forward flexion was to 70 degrees with pain.  Similarly, the 
Veteran testified that he was using a back brace at the 2009 
Board hearing, which is in contrast to the February 2008 VA 
examination report that reflects he did not use an assistive 
device.  The Veteran's spouse testified that the Veteran wakes up 
often during the night because of his pain and that he drinks 
excessively or takes too many pills to try to help numb his pain.  
(Id. at 6.)  She also testified that she will massage the 
Veteran's back every night to try to help him relax.  (Id.)  
Regarding the right ankle, the Veteran testified, "I can't put a 
lot of pressure on my right ankle at all, period."  (Id. at 12.)  
He also testified that he cannot get around or go hunting 
anymore.  (Id.)  Additionally, the Board notes that the Veteran 
submitted a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in August 2008 stating 
that his service-connected right ankle and degenerative disc 
disease disabilities prevent him from working.

The Board notes that the Veteran is competent and credible to 
report worsening symptoms related to his low back and right 
ankle.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(noting that a veteran and other persons can attest to factual 
matters of which they had first-hand knowledge); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (noting a lay person is 
competent to report observable symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
through the senses).  The Board also notes that VA's duty to 
assist includes providing a medical examination and/or obtaining 
a medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Where the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
foregoing testimony and the lack of a contemporaneous VA 
examination, the Board finds that an additional VA examination(s) 
is necessary prior to appellate adjudication of these issues.  

A review of the record also reveals that recent VA treatment 
records are missing from the record.  At the March 2009 Travel 
Board hearing, the Veteran indicated that he is regularly seen 
for outpatient treatment at the VA facility in Chico, California.  
(Tr. at 9.)  The record does not reflect that these VA records 
have been requested or associated with the claims file.  The 
Board finds that any VA treatment records generated from this 
facility should be associated with the claims file.  In this 
regard, it is noted that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
requests must be made to locate any contemporaneous VA treatment 
records and associate them with the Veteran's VA claims folder as 
they could provide a better picture of the current status of the 
Veteran's service-connected low back and right ankle 
disabilities.


As noted in the Introduction, the Board is taking jurisdiction 
over the Veteran's claim for TDIU.  The claims file before the 
Board contains a statement of the case issued in February 2009 
regarding the TDIU claim.  VA's appeals tracking database, the 
Veterans Appeals Contact and Locator System (VACOLS), indicates 
that the RO acknowledged receipt on April 10, 2009 of a 
substantive appeal regarding the TDIU issue.  While VACOLS 
indicates that a timely substantive appeal has been filed with 
regard to this issue, the substantive appeal itself has not been 
associated with the claims file.  The substantive appeal may 
contain argument or information relevant to the Veteran's TDIU 
claim.  In light of this, the Board finds that an effort should 
be made to locate this VA Form 9 so it can be associated with 
claims file even though the Board is taking jurisdiction of this 
claim.  Additionally, the Board finds that on remand a competent 
medical opinion should be obtained regarding the effect of the 
Veteran's service-connected disabilities on his ability to secure 
or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Search for the substantive appeal/VA 
Form 9 regarding the Veteran's TDIU claim 
and associate it with the claims file.

2.  Obtain all of the Veteran's VA 
treatment records and progress reports from 
2003 until the present located at the VA 
outpatient clinical in Chico, California or 
any other VA facility where the Veteran 
received treatment regarding his service-
connected low back and right ankle 
disabilities.  If no records are available, 
the claims folder must indicate this fact 
and the Veteran should be notified in 
accordance with 38 C.F.R. § 3.159(e).

3.  After all available medical records 
have been obtained and associated with the 
claims file, schedule the Veteran for VA 
spine and joint examinations for the 
purpose of determining the current severity 
of his service-connected low back and right 
ankle disabilities.  All necessary tests 
should be performed, to include any 
diagnostic tests, and all clinical 
manifestations should be reported in 
detail.  

The respective examiner should report the 
range of motion measurements for the low 
back and right ankle, in degrees.  The 
examiner must also address whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement, 
as well as whether there is likely to be 
additional range of motion loss due to any 
of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the low back or right ankle are used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  

The VA spine examiner is asked to identify 
any neurologic symptoms associated with the 
Veteran's service-connected degenerative 
disc disease of the lumbar spine and 
whether the Veteran has had any 
incapacitating episodes during the past 12 
months.

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale 
should be provided for all opinions 
expressed.

4.  After the VA spine and joint 
examinations have been completed and their 
respective reports have been associated 
with the claims file, forward the claims 
file to an appropriate VA clinician for 
review.  The VA medical professional is 
requested to provide an opinion, based on a 
review of the record as to whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that the Veteran's 
service-connected disabilities alone render 
him unable to secure or follow a 
substantially gainful occupation.  The 
clinician should give consideration to the 
Veteran's level of education, special 
training, and previous work experience, but 
should not consider his age or the 
impairment caused by nonservice-connected 
disabilities.  

The claims file should be reviewed in 
conjunction with this request and the 
report thereof should reflect that such 
review occurred.  A thorough rationale 
should be provided for all opinions 
expressed.

5.  Thereafter, readjudicate the issues on 
appeal, considering all evidence of record.  
If any benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the Veteran an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


